UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                             No. 01-30665



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                                VERSUS


                             ALAN MAISS,

                                                 Defendant-Appellant.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                          (94-CR-391-ALL)
                           July 22, 2002


Before DAVIS, DEMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Alan Maiss appeals the district court’s denial of his petition

for a writ of coram nobis.     Maiss argues the bill of information

and factual basis pursuant to which he was charged and convicted

were insufficient, and that he is entitled to coram nobis relief

based on the flawed nature of these documents. Specifically, Maiss


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
contends his conviction must be vacated because the district court

was without jurisdiction to enter a judgment of conviction and the

information failed to charge an offense punishable by law.    Maiss

further argues the district court erred in denying his petition

based on the doctrine of laches.

     First, we recognize that the information on which Maiss was

convicted was defective in that it did not sufficiently allege an

overt act of concealment on the part of Maiss.      However, Maiss’

argument concerning the district court’s lack of jurisdiction

fails.   Recently, in United States v. Cotton, the Supreme Court

held that an indictment’s failure to allege an essential element of

an offense did not constitute a jurisdictional defect.    122 S. Ct.
1781, 1785 (2002).

     Second, Maiss has not shown that his delay in bringing his

petition was excusable, nor has he overcome the Government’s

assertions of prejudice caused by this delay. See United States v.

Dyer, 136 F.3d 417, 427-29 (5th Cir. 1998).   Maiss’ contention that

the district court erred in denying his petition based on the

doctrine of laches also fails.   Accordingly, the district court’s

judgment is AFFIRMED.

                     AFFIRMED.




                                   2